Detailed Action
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347 (2014).
The claim(s) recite(s), inter alia,  
filter[s] a historical sensor database on similar event data

determine[s] if there is a correlation between the sensor data and the similar event data, 

determine[s] a probability of the occurrence of a play, and update[s] wagering odds

wherein the correlation is determined when a correlation coefficient from the captured sensor data, the sensor data in the historical sensor database, and the wager data associated with a wager ID is above a predetermined threshold

determine that a play associated with the wager ID is a reoccurring play based on the correlation being above the predetermined threshold

Under the broadest reasonable interpretation, claim 1 covers performance of limitations in the mind.  A human—using their mind, pen and paper—is capable of filtering a set of data, determining if there is a correlation between two data sets, determining a probability of an occurrence of an event, updating wagering odds, determining the correlation when a correlation coefficient from collected data, stored data, and data associated with an ID is above a predetermined threshold, and determine that an event associated with the ID is a reoccurring event based on the correlation being above the predetermined threshold.   The historical sensor database is illustrated in Fig. 5, and as shown, it is reasonable to interpret this data output can be filtered by a human using their mind, pen and paper.

Specifically, these additional elements, when considered individually or in combination, are not integrated into a practical application because:
a plurality of sensors, the plurality of sensors capture sensor data from a live event: the plurality of sensors are recited at a high level of generality as their particular components are not claimed.  Applicant discloses a variety of sensors1 that can be used.  The sensors are merely being used in their intended manner to carry out collection of data from a live event.  Mere data gathering is insignificant extra solution activity.  See MPEP 2106.05(g).  
an in-play sports gaming platform, the in-play sports gaming platform receives and stores the sensor data, and wagering odds offered by the in-play sports gaming platform: the in-play sports gaming platform is recited at a high level of generality as its particular components are not claimed; an in-play sports gaming platform that receives and stores sensor data is insignificant extra solution activity, as it is obtaining data and updating a log of data prior to performing the mental processes discussed above (MPEP 2106.05(g)).  Further, a platform that offers wagering odds is not sufficient to show an improvement in computer technology.  See MPEP 2106.05(a) II.
a user device: the user device is recited at high level of generality as its particular components are not claimed. The specification states "[a] user device 122 such as a computing device, laptop, smartphone, tablet, computer, smart speaker, or I/O devices;" and it would be reasonable to interpret the user device as a generic computing device.  


Specifically:
an in-play sports gaming platform, the in-play sports gaming platform receives and stores the sensor data, wagering odds offered by the in-play sports gaming platform: See MPEP 2106.05(d) II. iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;)
the plurality of sensors capture sensor data from a live event: See MPEP 2105(d) II. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Thales3, the claim does not recite any particular configuration of sensors and a particular method of using the data from the sensors; thus, there is no improvement to an existing technology recited. Combining the user device with sensors that collect data and platform that receives and stores data is not significantly more than the abstract idea.
Claim 2 recites "a wagering interface" that accepts wagers based on the updated wagering odds.  The "wagering interface" is recited at a high level of generality, untethered from any of the previously recited additional elements.  The courts have held an interface for assisting users is not an improvement to computers or technology5. 
Claim 3 recites "a wager ID" and a "wager database."  A wager ID that identifies a wager further limits the abstract idea as it is a limitation practically performable in the human mind.  A human can assign an ID to a wager.  A "wager database" as a means to store data is nothing more than what is well-understood, routine and conventional at the time of filing (MPEP 2106.05(d): Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
Claim 6 recites "an extraction" [of] the reoccurring plan and the wager ID, which can be performed by a user looking at a data output and "circling" the reoccurring play and the wager ID.  In an alternative interpretation of "extracting" data, extracting data is well-understood, routine and conventional activity (MPEP 2106.05(d): Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)), as well as the recited "storage" of data in a database.
Claim 7 merely recites another database for storing data.  As previously evidenced, storing data in a database is well-understood, routine and conventional activity. 



Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715